Citation Nr: 0808262	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-25 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
otitis media.

3.  Entitlement to service connection for vision impairment, 
hypertension, peripheral neuropathy, and coronary artery 
disease, claimed as secondary to service connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO determined that new and material evidence had been 
submitted to reopen the veteran's claims for service 
connection for hearing loss and otitis media.

In a June 2005 rating decision the RO granted the veteran 
service connection for diabetes mellitus, with a 10 percent 
evaluation effective from the July 7, 2003, date of his 
claim, and an increased evaluation of 20 percent from 
December 2, 2003.  The RO denied service connection for 
disorders which are now claimed as secondary complications of 
the veteran's diabetes.

The veteran testified before the undersigned Veterans Law 
Judge in November 2007 at a Travel Board hearing at the RO; a 
transcript is of record.

A VA QTC examiner raised the possibility at a December 2004 
examination that the veteran has tinnitus, a disorder for 
which he did not claim service connection.  The issue of 
service connection for tinnitus is referred to the RO.  In 
April 2005,  another VA QTC examiner raised the possibility 
of aggravation of the veteran's non-service-connected 
hypertension by his diabetes mellitus.  That issue is also 
referred to the RO.   

The issues of entitlement to service connection for hearing 
loss and otitis media are herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required on his 
part.


FINDINGS OF FACT

1.  During his active military service the veteran served in 
the Republic of Vietnam during the Vietnam era.

2.  Evidence submitted since the September 1998 denial of 
service connection for hearing loss is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.

3.  Evidence submitted since the February 2003 denial of 
service connection for otitis media is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim

4.  Neither vision impairment, hypertension, peripheral 
neuropathy, nor coronary artery disease has been related by 
competent evidence to the veteran's active service or to his 
service-connected diabetes mellitus, on either a causation or 
aggravation basis.


CONCLUSION OF LAW

1.  New and material evidence to reopen the claims of 
entitlement to service connection for hearing loss and otitis 
media has been submitted.  38 U.S.C.A. §§ 5103(a), 5103A, 
5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 20.302 (2007). 




2.  Neither vision impairment, hypertension, peripheral 
neuropathy, nor coronary artery disease was incurred in or 
aggravated by service, nor are any of them proximately due 
to, the result of, or aggravated by his service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential 


fairness of the adjudication has not been affected because, 
for example, actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 
2007).

In August 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.

The Board finds that the content of the August 2003 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the June 2005 
rating decision and June 2005 SOC explained the basis for the 
RO's action, and the SOC provided him with an additional 60-
day period to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no prejudice 
to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  Such notice 
was provided in the June 2005 SOC.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



II.  Applicable Laws and Regulations

A.  New and Material Evidence to Reopen a Claim

New and material evidence is defined as evidence not 
previously submitted to agency decision makers that by itself 
or when considered with previous evidence of record relates 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant; and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Court of Appeals for the Federal 
Circuit noted that the new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince to Board to grant a claim.  In determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  


B.  Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

For the purpose of establishing service connection for a 
disability or death resulting from exposure to Agent Orange, 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to a 
herbicide agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f).  

Thus, service connection may be presumed for residuals of 
herbicide agent exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  In 
addition, the Court of Appeals for the Federal Circuit has 
determined that a veteran is not precluded from establishing 
service connection for a non-presumptive disease, with proof 
of actual direct causation by service.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, supra, 
at 160-61.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  Moreover, an increase in severity 
of a non-service-connected disorder that is proximately due 
to or the result of a service-connected disability, and not 
due to the natural progress of the non-service-connected 
condition, will be service connected.  Aggravation will be 
established by determining the baseline level of severity of 
the non-service-connected condition and deducting that 
baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of the amendment is to conform VA regulations 
to the Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 
2006), now codified at 38 C.F.R. § 3.310(b) (2007).  Since VA 
has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in the 
present appeal.

III.  Factual Background and Analysis

A.  Hearing Loss and Otitis Media

Service connection for hearing loss was denied in a September 
1998 RO rating decision, and service connection for otitis 
media was denied in a February 1993 RO rating decision.  
Those decisions were not timely appealed, and became final.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Since those decisions, new evidence has been obtained; it 
includes a June 2002 VA outpatient audiological assessment at 
which the veteran complained of a progressive decrease in 
hearing sensitivity.  He said he had trouble understanding 
soft speech when there was background noise.

At October 2003 VA outpatient treatment the veteran said that 
none of his past treatment had helped, including P.E. 
(pressure equalization) tubes.  He said that he had 
difficulty hearing in most situations.  Immittance testing 
confirmed middle ear pathology for both ears.  Eustachian 
tube testing for intact ear drum supported dysfunction.  In 
audiological testing, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
20
25
LEFT
25
25
15
25
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.

The veteran had a VA audiological examination in December 
2004, at which he reported that he initially began to 
experience hearing problems due to ear infections he suffered 
during basic training.  He also reported in-service noise 
exposure including gunfire, explosions, and aircraft noise.  
Clinical evaluation of the ears was within normal limits.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
30
40
LEFT
40
25
20
35
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 in the left ear.

The QTC examiner opined that the veteran had conductive 
hearing loss due to his in-service ear infections.  Since the 
veteran had conductive hearing loss, she opined that his 
post-service noise exposure was not relevant, because that 
would result in sensorineural hearing loss.  

The veteran reported at an April 2005 VA audiological 
consultation that he had significant military and 
occupational noise exposure, and that he had recurrent otitis 
media with effusion treated with the insertion of tubes over 
the last several years.  He was found to have moderate 
conductive hearing loss.  In May 2005 the veteran had tubes 
placed in his ears.  He reported that immediately after the 
surgery his hearing was back to normal, but a week later the 
right side hearing was decreased slightly.

The Board believes that the evidence added to the record 
since the previous final rating decisions bears directly and 
substantially upon the issue of service connection for 
hearing loss and otitis media, and is, by itself or in 
conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of these issues.  Therefore, the claims are 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103.

B.  Vision Impairment, Hypertension, Peripheral Neuropathy,
and Coronary Artery Disease

The veteran's service medical records (SMRs) do not show any 
complaints or treatment for vision impairment, hypertension, 
peripheral neuropathy, or coronary artery disease.

December 2003 VA treatment records show that an EKG revealed 
a possible old ischemia in the anterior portion of his heart.  
Small R waves were present on a prior EKG in 2001, and the 
veteran was noted to be at a higher risk of silent ischemia 
because of his poorly controlled diabetes.

The veteran underwent a VA QTC examination in December 2004, 
at which he reported a three-year history of cardiac ischemia 
as a result of diabetes.  He said that his heart condition 
resulted in shortness of breath and chest pain, and that it 
had not been treated with medication.  The examining 
physician, Dr. S.T., was not able to render a diagnosis 
because there was no pathology.  Dr. T did have the 
opportunity to review the EKG results discussed above, and 
noted that an echocardiogram of the heart was still pending.  
No significant murmur was discovered during the examination 
of the heart.  Dr. T opined that the veteran's diabetes did 
not cause any complications, including to the veteran's eyes, 
heart, skin, kidney, arteries, or nervous system.

In an April 2005 addendum to his examination report, Dr. T 
wrote that the chest 
X-ray was within normal limits with no acute cardiopulmonary 
process and normal heart size, and he felt that the EKG was 
normal.  The echocardiogram was normal except for an EA 
reversal suggesting LV diastolic dysfunction.  The veteran 
declined to perform a stress test in December 2004 because of 
his stated history of chest pain.  Dr. T noted that the 
results of a December 2003 VA test were incomplete but that 
the EKG showed no changes over baseline after stress, meaning 
there was no inducible ischemia.  Dr. T concluded that the 
veteran's diastolic dysfunction was not a complication of his 
diabetes.

Also at the December 2004 QTC examination, the veteran 
reported an 11-year history of hypertension, for which he was 
taking Fosinopril.  Dr. T felt that the veteran had a non-
diabetic hypertension condition that was aggravated by his 
diabetes.  In the April 2005 addendum Dr. T noted that the 
veteran was diagnosed with hypertension concurrently with his 
diabetes diagnosis in 1993.  However, Dr. T still felt that 
the hypertension was not a complication of the diabetes but 
that it was aggravated by it, because poor glucose control 
can lead to elevated blood pressure.  Dr. T also opined that 
the veteran's hypertension was well controlled by 


Fosinopril.  At January 2006 VA outpatient treatment, the 
veteran's hypertension was described as "at goal."  
February 2007 and May 2007 treatment notes indicate that the 
veteran's blood pressure was not "at goal."

In January 2005 the veteran had a VA QTC examination to 
determine whether he has ocular complications secondary to 
diabetes mellitus.  The veteran said that he had become more 
dependent upon glasses over the past several years.  Ocular 
examination revealed an uncorrected distance visual acuity of 
20/50 in each eye and uncorrected near visual acuity of 20/70 
in each eye.  The external ocular examination was 
unremarkable.  The physician diagnosed the veteran with 
pinguecula OU and myopic astigmatism and presbyopia.  He 
opined that the veteran has none of the ocular complications 
of diabetes mellitus.

The veteran testified in November 2007 that he has tingling 
and numbness in his feet, although he conceded that no doctor 
has related it to his diabetes.  He also said that his feet 
would get hot and tingle when his blood sugar got too high.  
As discussed above, Dr. T opined that the veteran's diabetes 
did not cause any complications to his nervous system, or 
restrictions of activities.

Upon careful review of the evidence of record, the Board 
finds that service connection for vision impairment, 
hypertension, peripheral neuropathy, and coronary artery 
disease has not been established.  The statements in the 
medical evidence connecting these disorders to the veteran's 
diabetes mellitus are a result of the veteran's own reports 
of his condition, simply being transcribed.  A mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

Although the Board recognizes the sincerity of the arguments 
advanced by the veteran that these disorders are secondary to 
his diabetes mellitus, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical causation or etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, these claimed disabilities 
require specialized training for a determination as to their 
diagnosis and causation, and are therefore not susceptible of 
lay opinion as to those questions.  The Board finds that 
there is no competent and probative medical evidence 
indicating that either the veteran's vision impairment, 
hypertension, peripheral neuropathy, or his coronary artery 
disease was incurred in service (or for many years 
thereafter) or is secondarily due his service-connected 
diabetes mellitus, by causation or aggravation.

In summary, the preponderance of the evidence is against the 
veteran's claim for service connection for vision impairment, 
hypertension, peripheral neuropathy, and coronary artery 
disease, including as secondary to his service-connected 
diabetes mellitus.


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for hearing loss, the 
claim is reopened, and to that extent only, the claim is 
granted.

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for otitis media, the 
claim is reopened, and to that extent only, the claim is 
granted.

Service connection for vision impairment, hypertension, 
peripheral neuropathy, and coronary artery disease, including 
as secondary to diabetes mellitus, is denied.


REMAND

The Board cannot accord significant probative value to the 
examiner's conclusions from the December 2004 QTC 
examination.  The SMRs do not contain treatment for ear 
infections, and therefore the examiner relied completely upon 
the veteran's accounts for her diagnosis, by noting 
"frequent in-service ear infections."  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (Board is not bound to accept physician's opinion when 
it is based exclusively on the recitations of a claimant).  
In addition, the examiner did not discuss the origin of the 
veteran's otitis media.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should request that the veteran provide 
sufficient information, and, if necessary, 
authorization, to enable the RO to obtain any 
additional evidence not of record which 
pertains to the claim for service connection 
for hearing loss and otitis media.  The RO 
should also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.

2.	After all available records and/or responses 
from each contacted entity have been 
associated with the claims file, or the time 
period for the veteran's response has expired, 
the RO should arrange for the veteran to 
undergo a VA examination by a physician.  The 
claims file, to include a complete copy of 
this Remand, must be made available to the 
examiner, and the report of the examination 
should include discussion of the veteran's 
documented medical history and assertions.  

a.	All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

b.	The examiner should specifically state 
whether the veteran's either the hearing 
loss or otitis media is at least as 
likely as not (i.e., there is at least a 
50 percent probability) causally or 
etiologically related to his active 
service, or whether such a causal or 
etiological relationship is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

3.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
hearing loss and otitis media.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


